Detailed Action
Applicant presented the following claims on 6/14/2022 for consideration:
Pending claims: 24, 26 and 29-46. 
Amended claims: 24, 26 and 36-37.
Canceled claims: 1-23, 25, 27-28.
Added claims: 38-46.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 24, 26, 29-33 and 35-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson et al., Pub. No.: US 2010/0256903 (Johnson) in view of Dee et al., “Scene Modelling and Classification Using Learned Spatial Relations” (Dee.)

Claim 24.	Johnson teaches:
A method for identifying discrepancies m digital map data, comprising:
selecting one or more candidate locations as a subset of locations within positional data relating to the movement of a plurality of devices with respect to time in an area; (¶¶ 24, 34, one candidate location/off-route/detour location is selected from positional data received from multiple vehicles: “The method starts at step 202 and begins by collecting off-route data…the off-route data includes vehicle data necessary to determine both its location and heading. Location information can be, for example, GPS coordinates, whereas, heading information can be, for example, a compass heading reading or differential GPS coordinates used to indicate a direction of travel”)
determining a distribution of travel directions of the devices at each one of the candidate locations as a directional data, (¶ 24, off-route data contains directional data created by multiple vehicle) the directional data comprising plurality of bins, each bin being associated with a different travel direction for traversal of the candidate location, and each bin storing a representation of a number of devices that traversed the candidate location in a corresponding travel direction; ( ¶ 29, wherein “determining whether there are a selected minimum number of vehicles…there are at least ten vehicles that went off-route within 250 meters of each other and along a heading that is within twenty degrees of each other…number can be chosen as desired, and can be more or less than ten, such as fifty, one hundred, or more” indicates that a cluster/bin contains “a representation of a number of devices that traversed the candidate location in a corresponding travel direction”)
allocating each of the candidate locations to one or more predetermined categories based upon a distribution of travel directions of the devices at each candidate location, each of the one or more predetermined categories representing a different navigation pattern associated with a respective distribution of travel directions of devices at candidate locations; and (¶¶ 26-28, one candidate location is added to an existing cluster based on the locations and directions associated with individual vehicles; each cluster represents a category of road condition (e.g., closed road, new road, shifted road, etc.); a navigation pattern in a closed road is different from a navigation pattern in a new road: “The processing of the off-route data to assign it to individual clusters…a cluster can be defined as a set of off-route occurrences for which the associated vehicles have a location and heading that each meet a pre-established requirement… the cluster can require not only the location and heading criteria…but also a third condition that the vehicles are lined up along the heading”)
the allocating including, for each candidate location, processing the directional data for that candidate location through a model that associates directional data with the predetermined categories based on values in the bins for the directional data; and (¶¶ 26-28, 33, directional data is evaluated based on a certain model to be included in a cluster (e.g. “the off-route data is first ordered according to location based on their latitude only. Then, a location distance test (e.g., the 250 meters) is used based on latitude only (e.g., by assuming that the longitudes are the same). If two off-route locations pass this threshold latitude distance test, then one or more of the other criteria noted above (heading, lining up) can be applied”); based on the values in a cluster, (e.g., location, heading) a category of road condition (e.g., closed road, new road, shifted road, etc.) is determined)
comparing the candidate locations against a database of map data and identifying locations of possible discrepancies in the digital map data based upon the category of each candidate location. (¶ 36, map data is updated by new information obtained from off-route data: “the road routing information can be added to a map or otherwise used to update map data”)
Johnson did not disclose the directional data as directional histogram.
Dee discloses directional data as directional histogram for representing objects’ movement direction in a location “through unsupervised clustering of simple yet novel motion descriptors, which provide a quantized representation of gross motion within scene regions” and “defin[ing] areas or regions with particular motion characteristics” in Abs., and Sec. 4.1, “For each N × N pixel block in the image, we create an 8 dimensional feature vector f by counting the number of tracklets that pass through that square in each of our 8 canonical directions. These counts are thresholded and bins with small counts (fewer than 10 instances per video) are set to zero in order to remove noise in regions of the scene which see little motion. The resulting counts are then normalised by the maximum count for that particular block. We can visualise these histograms as “star diagrams”, which have arrows of length proportional to the count in the corresponding direction, and give an intuitive visualisation of the overall motion pattern found in each N × N grid square. A sample grid and some of the accumulated histograms can be seen in Figure 3”.   
Johnson discloses determining a distribution of travel directions of the devices by obtaining a desired number of vehicles having off-route directional data (¶ 29); therefore, It would have been obvious to one of ordinary skill in the art at the time of invention to combine the applied references and use directional histogram for determining a distribution of travel directions of the devices because doing so would further provide an alternative for obtaining the statistical data needed for the determination. 
Claim 36.	Johnson teaches:
A non-transitory computer-readable medium storing computer software that, when executed by a computer, causes the computer to perform a method for identifying discrepancies in digital map data, the method comprising:
selecting one or more candidate locations as a subset of locations within positional data relating to the movement of a plurality of devices with respect to time in an area; (¶¶ 24, 34, one candidate location/off-route/detour location is selected from positional data received from multiple vehicles: “The method starts at step 202 and begins by collecting off-route data…the off-route data includes vehicle data necessary to determine both its location and heading. Location information can be, for example, GPS coordinates, whereas, heading information can be, for example, a compass heading reading or differential GPS coordinates used to indicate a direction of travel”)
determining a distribution of travel directions of the devices at each one of the candidate locations as a directional data, (¶ 24, off-route data contains directional data created by multiple vehicle) the directional data comprising plurality of bins, each bin being associated with a different travel direction for traversal of the candidate location, and each bin storing a representation of a number of devices that traversed the candidate location in a corresponding travel direction; ( ¶ 29, wherein “determining whether there are a selected minimum number of vehicles…there are at least ten vehicles that went off-route within 250 meters of each other and along a heading that is within twenty degrees of each other…number can be chosen as desired, and can be more or less than ten, such as fifty, one hundred, or more” indicates that a cluster/bin contains “a representation of a number of devices that traversed the candidate location in a corresponding travel direction”)
allocating each of the candidate locations to one or more predetermined categories based upon a distribution of travel directions of the devices at each candidate location, each of the one or more predetermined categories representing a different navigation pattern associated with a respective distribution of travel directions of devices at candidate locations; and (¶¶ 26-28, one candidate location is added to an existing cluster based on the locations and directions associated with individual vehicles; each cluster represents a category of road condition (e.g., closed road, new road, shifted road, etc.); a navigation pattern in a closed road is different from a navigation pattern in a new road: “The processing of the off-route data to assign it to individual clusters…a cluster can be defined as a set of off-route occurrences for which the associated vehicles have a location and heading that each meet a pre-established requirement… the cluster can require not only the location and heading criteria…but also a third condition that the vehicles are lined up along the heading”)
the allocating including, for each candidate location, processing the directional data for that candidate location through a model that associates directional data with the predetermined categories based on values in the bins for the directional data; and (¶¶ 26-28, 33, directional data is evaluated based on a certain model to be included in a cluster (e.g. “the off-route data is first ordered according to location based on their latitude only. Then, a location distance test (e.g., the 250 meters) is used based on latitude only (e.g., by assuming that the longitudes are the same). If two off-route locations pass this threshold latitude distance test, then one or more of the other criteria noted above (heading, lining up) can be applied”); based on the values in a cluster, (e.g., location, heading) a category of road condition (e.g., closed road, new road, shifted road, etc.) is determined)
comparing the candidate locations against a database of map data and identifying locations of possible discrepancies in the digital map data based upon the category of each candidate location. (¶ 36, map data is updated by new information obtained from off-route data: “the road routing information can be added to a map or otherwise used to update map data”)
Johnson did not disclose the directional data as directional histogram.
Dee discloses directional data as directional histogram for representing objects’ movement direction in a location “through unsupervised clustering of simple yet novel motion descriptors, which provide a quantized representation of gross motion within scene regions” and “defin[ing] areas or regions with particular motion characteristics” in Abs., and Sec. 4.1, “For each N × N pixel block in the image, we create an 8 dimensional feature vector f by counting the number of tracklets that pass through that square in each of our 8 canonical directions. These counts are thresholded and bins with small counts (fewer than 10 instances per video) are set to zero in order to remove noise in regions of the scene which see little motion. The resulting counts are then normalised by the maximum count for that particular block. We can visualise these histograms as “star diagrams”, which have arrows of length proportional to the count in the corresponding direction, and give an intuitive visualisation of the overall motion pattern found in each N × N grid square. A sample grid and some of the accumulated histograms can be seen in Figure 3”.   
Johnson discloses determining a distribution of travel directions of the devices by obtaining a desired number of vehicles having off-route directional data (¶ 29); therefore, It would have been obvious to one of ordinary skill in the art at the time of invention to combine the applied references and use directional histogram for determining a distribution of travel directions of the devices because doing so would further provide an alternative for obtaining the statistical data needed for the determination. 

Claim 37.	Johnson teaches:
A computing device, comprising: a processor configured to identify discrepancies in digital map data by:
selecting one or more candidate locations as a subset of locations within positional data relating to the movement of a plurality of devices with respect to time in an area; (¶¶ 24, 34, one candidate location/off-route/detour location is selected from positional data received from multiple vehicles: “The method starts at step 202 and begins by collecting off-route data…the off-route data includes vehicle data necessary to determine both its location and heading. Location information can be, for example, GPS coordinates, whereas, heading information can be, for example, a compass heading reading or differential GPS coordinates used to indicate a direction of travel”)
determining a distribution of travel directions of the devices at each one of the candidate locations as a directional data, (¶ 24, off-route data contains directional data created by multiple vehicle) the directional data comprising plurality of bins, each bin being associated with a different travel direction for traversal of the candidate location, and each bin storing a representation of a number of devices that traversed the candidate location in a corresponding travel direction; ( ¶ 29, wherein “determining whether there are a selected minimum number of vehicles…there are at least ten vehicles that went off-route within 250 meters of each other and along a heading that is within twenty degrees of each other…number can be chosen as desired, and can be more or less than ten, such as fifty, one hundred, or more” indicates that a cluster/bin contains “a representation of a number of devices that traversed the candidate location in a corresponding travel direction”)
allocating each of the candidate locations to one or more predetermined categories based upon a distribution of travel directions of the devices at each candidate location, each of the one or more predetermined categories representing a different navigation pattern associated with a respective distribution of travel directions of devices at candidate locations; and (¶¶ 26-28, one candidate location is added to an existing cluster based on the locations and directions associated with individual vehicles; each cluster represents a category of road condition (e.g., closed road, new road, shifted road, etc.); a navigation pattern in a closed road is different from a navigation pattern in a new road: “The processing of the off-route data to assign it to individual clusters…a cluster can be defined as a set of off-route occurrences for which the associated vehicles have a location and heading that each meet a pre-established requirement… the cluster can require not only the location and heading criteria…but also a third condition that the vehicles are lined up along the heading”)
the allocating including, for each candidate location, processing the directional data for that candidate location through a model that associates directional data with the predetermined categories based on values in the bins for the directional data; and (¶¶ 26-28, 33, directional data is evaluated based on a certain model to be included in a cluster (e.g. “the off-route data is first ordered according to location based on their latitude only. Then, a location distance test (e.g., the 250 meters) is used based on latitude only (e.g., by assuming that the longitudes are the same). If two off-route locations pass this threshold latitude distance test, then one or more of the other criteria noted above (heading, lining up) can be applied”); based on the values in a cluster, (e.g., location, heading) a category of road condition (e.g., closed road, new road, shifted road, etc.) is determined)
comparing the candidate locations against a database of map data and identifying locations of possible discrepancies in the digital map data based upon the category of each candidate location. (¶ 36, map data is updated by new information obtained from off-route data: “the road routing information can be added to a map or otherwise used to update map data”)
Johnson did not disclose the directional data as directional histogram.
Dee discloses directional data as directional histogram for representing objects’ movement direction in a location “through unsupervised clustering of simple yet novel motion descriptors, which provide a quantized representation of gross motion within scene regions” and “defin[ing] areas or regions with particular motion characteristics” in Abs., and Sec. 4.1, “For each N × N pixel block in the image, we create an 8 dimensional feature vector f by counting the number of tracklets that pass through that square in each of our 8 canonical directions. These counts are thresholded and bins with small counts (fewer than 10 instances per video) are set to zero in order to remove noise in regions of the scene which see little motion. The resulting counts are then normalised by the maximum count for that particular block. We can visualise these histograms as “star diagrams”, which have arrows of length proportional to the count in the corresponding direction, and give an intuitive visualisation of the overall motion pattern found in each N × N grid square. A sample grid and some of the accumulated histograms can be seen in Figure 3”.   
Johnson discloses determining a distribution of travel directions of the devices by obtaining a desired number of vehicles having off-route directional data (¶ 29); therefore, It would have been obvious to one of ordinary skill in the art at the time of invention to combine the applied references and use directional histogram for determining a distribution of travel directions of the devices because doing so would further provide an alternative for obtaining the statistical data needed for the determination. 

Claim 26.	The method of claim 24, comprising determining a rotation invariant histogram based upon the directional histogram. (Dee, Sec. 4.2, Fig. 6, “Top row shows direction invariant histograms, and the lower rows show some of the corresponding directional histograms”)
Claim 41 is rejected under the same rationale as claim 26.

Claim 29.	The method of claim 24, comprising determining an association between proximate candidate locations based upon the distribution of travel directions at each candidate location. (Johnson, ¶¶ 27-28, 33, wherein “a line going through any two of the off-route locations” and “nearest road segment” indicates that an association between locations is determined based on the location and heading requirement of a cluster) 
Claim 42 is rejected under the same rationale as claim 29.

Claim 30.	The method of claim 29, wherein the association is determined, at least in part, based upon a metric indicative of a similarity between the distribution of travel directions for adjacent candidate locations. (Johnson, distance and direction similarly is used for association: ¶¶ 27-28, wherein “For heading, the pre-established requirement can be that a determined direction of travel for each of the vehicles is within a preselected angle (e.g., within ±20 degrees) of all of the other vehicles” and “the vehicles are lined up along the heading” indicates that adjacent locations are associated based on direction similarity)
Claim 43 is rejected under the same rationale as claim 30.

Claim 31.	The method of claim 29, wherein the comparing of the candidate locations against the database of map data comprises comparing the category and association of each candidate location against the map data. (Johnson, ¶ 34, wherein “a congested road condition can be identified when re-route requests have been generated month after month and possibly year after year” indicates that map data is updated based on information e.g., congestion category and association in ¶ 36, “the road routing information can be added to a map or otherwise used to update map data”) 
Claim 44 is rejected under the same rationale as claim 31.

Claim 32.	The method of claim 24, wherein the comparing results in a likelihood of a possible discrepancy in the digital map data at the candidate location. (Johnson, discrepancy is detected by identifying a new road or moved road and updating the map database accordingly: ¶ 33, “a new and/ or moved road is identified by determining the distance and heading of each re-route occurrence in a cluster to the distance and heading of the nearest road segment in a map database”, ¶ 36, “the road routing information can be added to a map or otherwise used to update map data”)
Claim 45 is rejected under the same rationale as claim 32.

Claim 33.	The method of claim 24, wherein the candidate locations are selected by determining locations of local maxima in the positional data. (Johnson, ¶ 29, desired number of vehicles/local maxima having off-route data is selectable: “determining whether there are a selected minimum number of vehicles having off-route data that indicate that their associated vehicle has a location and heading that each meet the pre-established requirement relative to each other [] number can be chosen as desired, and can be more or less than ten, such as fifty, one hundred, or more”)
Claim 46 is rejected under the same rationale as claim 33.

Claim 35.	The method of claim 24, wherein the categories comprise one or more of unidirectional road, bidirectional road, junction, and clutter. (Johnson, ¶ 33, cluttered road (e.g., closed, congested, etc.) is identified)

Claim 38.	The method of claim 24, wherein selecting the one or more candidate locations includes selecting, as each candidate location, a respective location that is traversed by a sufficiently large number of devices to have a high probability of being a navigable feature. (Johnson, a desired number of vehicles having useful/navigable feature is selected: ¶ 24, “the off-route data includes vehicle data necessary to determine both its location and heading…useful vehicle data such as speed and time and date can be included as well”; ¶ 29, "determining whether there are a selected minimum number of vehicles…there are at least ten vehicles that went off-route within 250 meters of each other and along a heading that is within twenty degrees of each other…number can be chosen as desired, and can be more or less than ten, such as fifty, one hundred, or more”)

Claim 39.	The method of claim 24, further comprising normalizing the directional histograms so that a sum of values in all of the bins for each directional histogram is equal to a predetermined total value. (Johnson, ¶ 29, the total number of values/vehicles in each cluster/bin is normalized to a predetermined total value by considering a minimum threshold for each cluster; Dee, Sec. 4.1, “The resulting counts are then normalised by the maximum count for that particular block”)

Claim 40.	 The method of claim 24, wherein the model is trained to associate directional histograms with the predetermined categories using a set of directional histograms having known categories. (Johnson, ¶ 26, wherein “it is first determined if a cluster exists that corresponds to the individual item of off-route data being processed” and Dee, Sec. 6.2, wherein “Our input scenes fall into four broad classes, which provide us with a rough “ground truth” about the sort of things we can find in the scene. Clearly the difference between a road and a junction is imprecise, however, we can still use these categories as an approximate guide to evaluate our unsupervised clustering” indicates that the model is trained to recognize a known category associated with an existing cluster)

Claim 34 is rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson and Dee as applied to claim 24 above in view of Witmer, Pub. No.: US 2013/0030690 (Witmer.)

Claim 34.	Johnson as modified teaches:
The method of claim 24, comprising allocating the positional data to a map corresponding to the area and determining, for at least areas traversed by one or more devices, a value indicative of the number of devices traversing each area in the positional data. (Johnson, ¶ 29, wherein desired number of vehicles having off-route data with respect to an area is selectable: “determining whether there are a selected minimum number of vehicles having off-route data that indicate that their associated vehicle has a location and heading that each meet the pre-established requirement relative to each other…number can be chosen as desired, and can be more or less than ten, such as fifty, one hundred, or more”)
Johnson as modified did not disclose a pixel map for allocating the positional data to a pixel map corresponding to the area and determining, for at least pixels traversed by one or more devices, a value indicative of the number of devices traversing each pixel in the positional data. 
Witmer discloses a pixel map for allocating the positional data to a pixel map corresponding to the area and determining, for at least pixels traversed by one or more devices, a value indicative of the number of devices traversing each pixel in the positional data. (Witmer, wherein a pixel includes a movement of a device/a probe trace: ¶¶ 16-41 and 22, “The probe trace may comprise a plurality of probe trace segments, and the method may comprise mapping each probe trace segment to a respective at least one pixel”; ¶ 6,  “Data from a single device, either a single point or a series of points obtained over time, can be referred to as a probe trace…if many probe traces (local maxima of device traversal) are obtained from positions parallel to a segment of road stored in a digital map, and no or few probe traces are obtained from the stored segment of road, then it may be concluded that the position of the segment of road stored in the digital map is incorrect and should be modified”) 
Johnson ¶¶ 26-27, 29,  collects both location and heading information generated by multiple vehicles with respect to an area for updating map data for the same area.  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the applied references for disclosing a pixel map for  allocating the positional data to a pixel map corresponding to the area and determining, for at least pixels traversed by one or more devices, a value indicative of the number of devices traversing each pixel in the positional data because doing so would further increase usability of the Johnson as modified by providing for a well-known technique of generating a pixel map for an area and populating the pixel map using GPS/probe data and analyzing the probe data against information in the pixel map for identifying differences in the map data. 

Response to Amendment and Arguments
In light of amendments, claim objections are withdrawn.
Applicant’s arguments with respect to amended claims have been considered but are moot in view of the new ground of rejection as provided above.
Applicant’s arguments with respect to Johnson have been considered but are not persuasive for the following reason.
Applicant argues, “the Johnson system simply analyzes each piece of off-route data in a given cluster to determine the road condition, such as when identifying a new road "by determining the distance and heading of each re-route occurrence in a cluster." Johnson does not, however, describe or suggest allocating candidate locations to one or more categories such as in amended independent claims 24 and 36-37. More specifically, Johnson does not describe or suggest " the allocating including, for each candidate location, processing the directional histogram for that candidate location through a model that associates directional histograms with the predetermined categories based on values in the bins for the directional histograms" such as in independent claim 24, or the similar language of independent claims 36-37”. Remarks. 12-13. 
In response, as shown in rejections above, Johnson teaches allocating each of the candidate locations to one or more predetermined categories based upon a distribution of travel directions of the devices at each candidate location, each of the one or more predetermined categories representing a different navigation pattern associated with a respective distribution of travel directions of devices at candidate locations in ¶¶ 26-28, where, one candidate location is added to an existing cluster based on the locations and directions associated with individual vehicles. Each cluster represents a category of road condition (e.g., closed road, new road, shifted road, etc.) A navigation pattern in each cluster is different from another cluster. For example, a closed road is different from a navigation pattern in a new road. Johnson further teaches the allocating including, for each candidate location, processing the directional data for that candidate location through a model that associates directional data with the predetermined categories based on values in the bins for the directional data in ¶¶ 26-28, 33, where directional data is evaluated based on a certain model to be included in an existing cluster (e.g. “the off-route data is first ordered according to location based on their latitude only. Then, a location distance test (e.g., the 250 meters) is used based on latitude only (e.g., by assuming that the longitudes are the same). If two off-route locations pass this threshold latitude distance test, then one or more of the other criteria noted above (heading, lining up) can be applied”); based on the values in a cluster, (e.g., location, heading) a category of road condition (e.g., closed road, new road, shifted road, etc.) is determined. 
Johnson did not disclose a directional histogram. However, representing data using directional histograms is a known technique disclosed by Dee Abs., and Sec. 4.1 where directional histogram is used for representing dominant pattern of motion in a region/location.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohsen Almani whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9 AM-5 PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159